EXHIBIT 10.i.j.

 

FOURTH SUPPLEMENTAL INDENTURE

 

This Fourth Supplemental Indenture (this “Supplemental Indenture”), dated as of
January 4, 2005 is by and among Phosphate Acquisition Partners L.P., a Delaware
limited partnership (as successor to Phosphate Resource Partners Limited
Partnership (formerly known as Freeport-McMoRan Resource Partners, Limited
Partnership)) (the “Issuer”), The Mosaic Company, a Delaware corporation
(“Mosaic”), Mosaic Fertilizer, LLC, a Delaware limited liability company
(“Mosaic Fertilizer”), Mosaic Crop Nutrition, LLC, a Delaware limited liability
company (“Mosaic Crop Nutrition”), and JPMorgan Chase Bank, N.A. (formerly known
as Chemical Bank), a national banking association, as trustee under the Original
Indenture referred to below (the “Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer has heretofore executed and delivered to the Trustee a
Senior Indenture dated as of February 1, 1996 (the “Base Indenture”) (as
heretofore amended or supplemented, the “Original Indenture”) providing for the
issuance of unsecured debentures, notes or other evidences of indebtedness of
the Issuer in series;

 

WHEREAS, pursuant to the Original Indenture, the Issuer has heretofore issued
$150,000,000 aggregate principal amount of 7% Senior due 2008 (the “Senior
Notes”), all of which are Outstanding as of the date hereof;

 

WHEREAS, the Issuer has solicited consents from Holders of the Senior Notes to
certain amendments (the “Amendments”) to the Original Indenture and the Senior
Notes, which are set forth in Articles I through VII of this Supplemental
Indenture;

 

WHEREAS, the Issuer has received the written consent to the Amendments from
Holders of a majority of the principal amount of the Outstanding Senior Notes;

 

WHEREAS, on the Operative Date (as defined below) (but not prior thereto), the
Amendments shall become and remain operative;

 

WHEREAS, in connection with the Amendments, on the Operative Date, Mosaic,
Mosaic Fertilizer and Mosaic Crop Nutrition will fully and unconditionally
guarantee all of the Issuer’s obligations under the Senior Notes and the
Original Indenture on the terms and conditions set forth herein; and

 

WHEREAS, pursuant to Section 8.2 of the Original Indenture, the Trustee is
authorized to execute and deliver this Supplemental Indenture.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto mutually covenant and agree for the equal and ratable benefit of the
Holders of Senior Notes as follows:

 

Article I

 

DEFINITIONS

 

Section 1.1. Definitions.

 

The Original Indenture together with this Supplemental Indenture are hereinafter
sometimes collectively referred to as the “Indenture.” For the avoidance of
doubt, references to any “Section” of the “Indenture” refer to such Section of
the Original Indenture as supplemented and amended by this Supplemental
Indenture. All capitalized terms which are used herein and not otherwise defined
herein are defined in the Original Indenture and are used herein with the same
meanings as in the Original Indenture. If a capitalized term is defined in the
Original Indenture and this Supplemental Indenture, the definition in this
Supplemental Indenture shall apply to the Indenture and the Senior Notes.

 

Section 1.1 of the Original Indenture shall be amended to insert alphabetically
therein the following defined terms:

 

“Administrative Managing General Partner” shall mean PRP-GP LLC, a Delaware
limited liability company, as Administrative Managing General Partner of the
Issuer, and any successor thereto as Administrative Managing General Partner of
the Issuer.

 

“Affiliate Guarantor” shall have the meaning given to such term in the
High-Yield Indentures.

 

“Capital Stock” shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including each class
of common stock and preferred stock of such person, and (ii) with respect to any
Person that is not a corporation, any and all partnership, membership or other
equity interests of such Person.

 

“Guarantor” shall mean (i) each of Mosaic, Mosaic Fertilizer and Mosaic Crop
Nutrition and (ii) each other Person that issues a Note Guarantee under Article
Thirteen, in each case, so long as the Note Guarantee of such Person is in full
force and effect.

 

“High-Yield Indentures” shall mean, collectively, (i) the Indenture, dated as of
August 1, 2003, among Mosaic Global Holdings, the Guarantors named therein and
BNY Midwest Trust Company, as trustee, with respect to Mosaic Global Holdings’
10.875% Senior Notes due 2013 (the “2013 Indenture”), (ii) the Indenture, dated
as of May 17, 2001, among Mosaic Global Holdings, the Guarantors named therein
and The Bank of New York, as trustee, with respect to Mosaic Global Holdings’
10.875% Senior Notes due 2008 (the “2008 Indenture”) and (iii) the Indenture,
dated as of May 17, 2001, among Mosaic Global Holdings, the Guarantors named
therein and The Bank of New York, as trustee, with respect to Mosaic Global
Holdings’ 11.250% Senior Notes due 2011 (the “2011 Indenture”), in each case as
amended, restated or supplemented from time to time.

 

2



--------------------------------------------------------------------------------

“High-Yield Notes” shall mean, collectively, (i) the 11.250% Senior Notes due
2011 of Mosaic Global Holdings issued under the 2011 Indenture, (ii) the 10.875%
Senior Notes due 2008 of Mosaic Global Holdings issued under the 2008 Indenture
and (iii) the 10.875% Senior Notes due 2013 of Mosaic Global Holdings issued
under the 2013 Indenture.

 

“Mosaic” shall mean The Mosaic Company, a Delaware corporation, and any
successor thereto.

 

“Mosaic Crop Nutrition” shall mean Mosaic Crop Nutrition, LLC, a limited
liability company organized under the laws of Delaware, and any successor
thereto.

 

“Mosaic Fertilizer” shall mean Mosaic Fertilizer, LLC, a limited liability
company organized under the laws of Delaware, and any successor thereto.

 

“Mosaic Global Holdings” shall mean Mosaic Global Holdings Inc. (formerly known
as IMC Global Inc.), a Delaware corporation and indirect parent company of the
Issuer, and any successor thereto.

 

“Note Guarantee” shall mean a guarantee of the Senior Notes issued by a
Guarantor under Article Thirteen.

 

“Operative Date” shall mean the date the amendments set forth in the
Supplemental Indenture dated as of January 04, 2005 to this Indenture become
operative.

 

“Phosphates Business” shall mean the PhosFeed business segment as such term is
used within the meaning of Mosaic Global Holdings’ consolidated financial
statements for the year ended December 31, 2003.

 

“Phosphates Combination Transaction” shall mean any one or more transactions or
series of related transactions involving (i) the sale, lease, conveyance,
contribution and/or other transfer (a “contribution”) of assets or Capital Stock
comprising all or any portion of the Phosphates Business to an entity formed or
to be formed (such entity, the “Phosphates Holding Company” and, together with
its Subsidiaries, the “Phosphates Entities”) by Mosaic Global Holdings or a
Subsidiary thereof and/or Mosaic or a Subsidiary thereof and/or (ii) the merger
or consolidation of a Subsidiary of Mosaic Global Holdings comprising all or any
portion of the Phosphates Business with or into any Phosphates Entity, provided
that:

 

(a) Mosaic Global Holdings and its Subsidiaries, taken as a whole, shall receive
consideration at the time of such contribution, merger or consolidation equal to
not less than the fair market value of the assets or

 

3



--------------------------------------------------------------------------------

Capital Stock so contributed or the fair market value of the assets of the
Subsidiary of Mosaic Global Holdings so merged or consolidated, as the case may
be, as reasonably determined in good faith by the Board of Directors of Mosaic
Global Holdings; and

 

(b) Mosaic Global Holdings and its Subsidiaries, taken as a whole, shall at all
times have voting and dividend participation and other equivalent rights in the
Phosphates Entities (and its other investments therein shall be) equivalent in
all respects (as reasonably determined in good faith by the Board of Directors
of Mosaic Global Holdings) to the voting and dividend participation and other
equivalent rights and other investments therein of Mosaic and its Subsidiaries
(other than Mosaic Global Holdings and its Subsidiaries) (or any successor to
Mosaic’s and its Subsidiaries’ interest in the Phosphates Entities), after
taking into account the pro rata portion of assets of the Phosphates Entities
contributed by Mosaic Global Holdings and its Subsidiaries, on the one hand, and
Mosaic and its Subsidiaries (other than Mosaic Global Holdings and its
Subsidiaries), on the other.

 

“Phosphates Entities” shall have the meaning set forth in the definition of
“Phosphates Combination Transaction.”

 

“Phosphates Holding Company” shall have the meaning set forth in the definition
of “Phosphates Combination Transaction.”

 

“Registered Senior Note” shall mean any Senior Note registered on the register
of the Issuer maintained for the Senior Notes pursuant to this Indenture.

 

“Significant Subsidiary” shall mean any Subsidiary of the Issuer which, at the
date of determination, is a “significant subsidiary” (as such term is defined in
Regulation S-X under the Exchange Act) of the Issuer.

 

“2008 Indenture” shall have the meaning set forth in the definition of
“High-Yield Indentures.”

 

“2011 Indenture” shall have the meaning set forth in the definition of
“High-Yield Indentures.”

 

“2013 Indenture” shall have the meaning set forth in the definition of
“High-Yield Indentures.”

 

4



--------------------------------------------------------------------------------

Article II

 

SECURITYHOLDERS LISTS AND REPORTS BY THE ISSUER AND THE TRUSTEE

 

Section 2.1. For purposes of the Senior Notes, Section 3.9 of the Original
Indenture shall be amended and restated in its entirety as follows:

 

“Section 3.9 Provision of Financial Information. Subject to the last paragraph
of this Section 3.9, so long as the Senior Notes are Outstanding, the Issuer
will provide to the Trustee a copy of all annual reports, quarterly reports and
other documents which Mosaic is required to file with the Commission pursuant to
Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, or
any successor provision thereto. If, during any reporting period, Mosaic is not
required to file such reports with the Commission, the Issuer will provide to
the Trustee the same financial reports concerning Mosaic as if Mosaic were so
required.

 

After such time as Mosaic is released from its Note Guarantee pursuant to
Section 13.5 of this Indenture as a result of its being released as an Affiliate
Guarantor of the High-Yield Notes pursuant to Section 10.05(v) of the High-Yield
Indentures in connection with a change of control of Mosaic Global Holdings, the
reports and documents to be provided pursuant to this Section 3.9 shall be
reports and documents with respect to the Issuer and there shall be no
requirement to furnish or file any such reports and documents with respect to
Mosaic.”

 

Section 2.2. For purposes of the Senior Notes, Section 4.3 of the Original
Indenture shall be amended and restated in its entirety as follows:

 

“Section 4.3 Reports by the Issuer. Subject to the last paragraph of this
Section 4.3, the Issuer covenants:

 

(a) to file with the Trustee, within 15 days after Mosaic is required to file
the same with the Commission, copies of the annual reports and of the
information, documents, and other reports (or copies of such portions of any of
the foregoing as the Commission may from time to time by rules and regulations
prescribe) which Mosaic may be required to file with the Commission pursuant to
Section 13 or Section 15(d) of the Securities Exchange Act of 1934; or if Mosaic
is not required to file information, documents, or reports pursuant to either of
such Sections, then to file with the Trustee and the Commission, in accordance
with rules and regulations prescribed from time to time by the Commission, such
of the supplementary and periodic information, documents, and reports relating
to Mosaic which may be required pursuant to Section 13 of the Securities
Exchange Act of 1934 in respect of a debt security listed and registered on a
national securities exchange as may be prescribed from time to time in such
rules and regulations;

 

(b) to file with the Trustee and with the Commission, in accordance with rules
and regulations prescribed from time to time by the Commission, such additional
information, documents, and reports with respect to compliance by the Issuer
with the conditions and covenants provided for in this Indenture as may be
required from time to time by such rules and regulations;

 

5



--------------------------------------------------------------------------------

(c) to transmit by mail to the Holders of the Senior Notes within 30 days after
the filing thereof with the Trustee, in the manner and to the extent provided in
Section 4.4(c), such summaries of any information, documents and reports
required to be filed pursuant to subsections (a) and (b) of this Section as may
be required to be transmitted to such Holders by rules and regulations
prescribed from time to time by the Commission; and

 

(d) to furnish to the Trustee, not less often than annually, a brief certificate
from the principal executive officer, principal financial officer or principal
accounting officer of the Administrative Managing General Partner as to his or
her knowledge of the Issuer’s compliance with all conditions and covenants under
this Indenture. For purposes of this subsection (d), such compliance shall be
determined without regard to any period of grace or requirement of notice
provided under this Indenture.

 

After such time as Mosaic is released from its Note Guarantee pursuant to
Section 13.5 of this Indenture as a result of its being released as an Affiliate
Guarantor of the High-Yield Notes pursuant to Section 10.05(v) of the High-Yield
Indentures in connection with a change of control of Mosaic Global Holdings, the
information, documents and reports to be furnished and filed pursuant to this
Section 4.3 shall be information, documents and reports with respect to the
Issuer and there shall be no requirement to furnish or file any such
information, documents and reports with respect to Mosaic.”

 

Article III

 

REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS

ON EVENT OF DEFAULT

 

For purposes of the Senior Notes, Section 5.1 of the Original Indenture shall be
amended by replacing each occurrence of the phrase “the Issuer or any Restricted
Subsidiary” in clauses (d) and (e) of the definition of “Event of Default” with
the phrase “the Issuer or any Significant Subsidiary”.

 

Article IV

 

CONSOLIDATION, MERGER AND SALE OF ASSETS

 

For purposes of the Senior Notes, Section 9.1 of the Original Indenture shall be
amended by adding the following paragraph to the end of such Section:

 

“Notwithstanding the foregoing, for purposes of this Section 9.1, any sale,
lease or conveyance of all or any portion of the assets or Capital Stock
comprising the Phosphates Business pursuant to a Phosphates Combination
Transaction shall not be deemed to be a sale, lease or conveyance of all or
substantially all of the assets of the Issuer.”

 

6



--------------------------------------------------------------------------------

Article V

 

GUARANTEE OF SENIOR NOTES

 

For purposes of the Senior Notes, the Original Indenture shall be amended to
include the following Article Thirteen:

 

“ARTICLE THIRTEEN

 

GUARANTEE OF SENIOR NOTES

 

Section 13.1 Note Guarantee.

 

Subject to the provisions of this Article Thirteen, the Guarantors, by execution
of this Indenture, jointly and severally, guarantee to the Trustee and to each
Holder of the Senior Notes (i) the due and punctual payment of the principal of
and interest on each Senior Note, when and as the same shall become due and
payable, whether at maturity, by acceleration or otherwise, the due and punctual
payment of interest on the overdue principal of and interest on the Senior
Notes, to the extent lawful, and the due and punctual payment of all other
obligations and due and punctual performance of all obligations of the Issuer to
the Holders of the Senior Notes or the Trustee all in accordance with the terms
of such Senior Note and this Indenture, and (ii) in the case of any extension of
time of payment or renewal of any Senior Notes or any of such other obligations,
that the same will be promptly paid in full when due or performed in accordance
with the terms of the extension or renewal, at stated maturity, by acceleration
or otherwise. Each Guarantor, by execution of this Indenture, agrees that its
obligations hereunder shall be absolute and unconditional, irrespective of, and
shall be unaffected by, any invalidity, irregularity or unenforceability of any
such Senior Note or this Indenture, any failure to enforce the provisions of any
such Senior Note or this Indenture, any waiver, modification or indulgence
granted to the Issuer with respect thereto by the Holder of such Senior Note, or
any other circumstances which may otherwise constitute a legal or equitable
discharge of a surety or such Guarantor.

 

Each Guarantor hereby waives diligence, presentment, demand for payment, filing
of claims with a court in the event of merger or bankruptcy of the Issuer, any
right to require a proceeding first against the Issuer, protest or notice with
respect to any such Senior Note or the indebtedness evidenced thereby and all
demands whatsoever, and covenants that this Note Guarantee will not be
discharged as to any such Senior Note except by payment in full of the principal

 

7



--------------------------------------------------------------------------------

thereof and interest thereon. Each Guarantor hereby agrees that, as between such
Guarantor, on the one hand, and the Holders of the Senior Notes and the Trustee,
on the other hand, (i) the maturity of the obligations guaranteed hereby may be
accelerated as provided in Article Five hereof for the purposes of this Note
Guarantee, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the obligations guaranteed hereby, and (ii) in
the event of any declaration of acceleration of such obligations as provided in
Article Five hereof, such obligations (whether or not due and payable) shall
forthwith become due and payable by each Guarantor for the purpose of this Note
Guarantee.

 

The Guarantors shall have the right to seek contribution from any non-paying
Guarantor so long as the exercise of such right does not impair the rights of
any Holder of the Senior Notes under the Note Guarantees.

 

If an officer of a Guarantor or a general partner thereof whose signature is on
this Indenture or any supplemental indenture entered into in accordance with
Section 13.4 no longer holds that office at any time following the execution
thereof, such Guarantor’s Note Guarantee shall be valid nevertheless.

 

Section 13.2 Execution and Delivery of Note Guarantee.

 

To further evidence the Note Guarantee set forth in Section 13.1, each Guarantor
hereby agrees that a notation of such Note Guarantee, substantially in the form
included in Exhibit B hereto, shall be endorsed on each Senior Note
authenticated and delivered by the Trustee and such Note Guarantee shall be
executed by either manual or facsimile signature of an officer or an officer of
a general partner, as the case may be, of each Guarantor. The validity and
enforceability of any Note Guarantee shall not be affected by the fact that it
is not affixed to any particular Senior Note.

 

Each of the Guarantors hereby agrees that its Note Guarantee set forth in
Section 13.1 shall remain in full force and effect notwithstanding any failure
to endorse on each Senior Note a notation of such Note Guarantee.

 

If an officer of a Guarantor or a general partner thereof whose signature is on
a Note Guarantee no longer holds that office at the time the Trustee
authenticates the Senior Note on which such Note Guarantee is endorsed or at any
time thereafter, such Guarantor’s Note Guarantee of such Senior Note shall be
valid nevertheless.

 

The delivery of any Senior Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of any Note Guarantee set forth in this
Indenture on behalf of the Guarantor.

 

Section 13.3 Limitation of Note Guarantee.

 

The obligations of each Guarantor are limited to the maximum amount as will,
after giving effect to all other contingent and fixed liabilities of such

 

8



--------------------------------------------------------------------------------

Guarantor and after giving effect to any collections from or payments made by or
on behalf of any other Guarantor in respect of the obligations of such other
Guarantor under its Note Guarantee or pursuant to its contribution obligations
under this Indenture, result in the obligations of such Guarantor under its Note
Guarantee not constituting a fraudulent conveyance or fraudulent transfer under
federal or state law.

 

Section 13.4 Additional Guarantors.

 

The Issuer covenants and agrees that it shall cause any Person who becomes an
Affiliate Guarantor of any of the High-Yield Notes pursuant to the terms of the
High-Yield Indentures to become a Guarantor of the Senior Notes by executing a
supplemental indenture to this Indenture and delivering any other documentation
requested by the Trustee, in each case satisfactory in form and substance to the
Trustee, pursuant to which such Person guarantees, jointly and severally with
all other Guarantors, all of the Issuer’s obligations under the Senior Notes and
this Indenture in accordance with this Article Thirteen, with the same effect
and to the same extent as if such Person had been named herein as a Guarantor.
The Issuer shall deliver to the Trustee an Opinion of Counsel that such
supplemental indenture has been duly authorized, executed and delivered by such
Person and, subject to customary exceptions, constitutes a valid and legally
binding and enforceable obligation of such Person.

 

The Trustee shall not be charged with notice or knowledge of any event requiring
any Person to become a Guarantor hereunder unless and until it shall have
received notice of such event from the Issuer.

 

Section 13.5 Release of Guarantors.

 

The Note Guarantee of any Guarantor will be automatically and unconditionally
released and discharged when such Guarantor’s guarantee of the High-Yield Notes
is released and discharged in accordance with the terms of each of the
High-Yield Indentures (except to the extent such guarantee of such High-Yield
Notes is released and discharged as a result of payment in full of such
High-Yield Notes or pursuant to a “Legal Defeasance” under the High-Yield
Indentures, in which case such Note Guarantee of such Guarantor shall not be
released and discharged). In each such case, the Issuer shall deliver to the
Trustee an Officer’s Certificate and an Opinion of Counsel, each stating that
all conditions precedent herein provided for relating to such release have been
complied with and that such release is authorized and permitted hereunder. For
purposes of Sections 3.9 and 4.3, such Officer’s Certificate shall state, in the
case of a release of Mosaic as a Guarantor, whether such release is as a result
of its being released as an Affiliate Guarantor of the High-Yield Notes pursuant
to Section 10.05(v) of the High-Yield Indentures in connection with a change of
control of Mosaic Global Holdings.

 

9



--------------------------------------------------------------------------------

The Trustee shall execute any documents reasonably requested by the Issuer or a
Guarantor in order to evidence the release of such Guarantor from its
obligations under its Note Guarantee under this Article Thirteen.

 

Section 13.6 Waiver of Subrogation.

 

Each Guarantor hereby irrevocably waives any claim or other rights which it may
now or hereafter acquire against the Issuer that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under its
Note Guarantee and this Indenture, including, without limitation, any right of
subrogation, reimbursement, exoneration, indemnification, and any right to
participate in any claim or remedy of any Holder of Senior Notes against the
Issuer, whether or not such claim, remedy or right arises in equity, or under
contract, statute or common law, including, without limitation, the right to
take or receive from the Issuer, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment on account of such claim
or other rights. If any amount shall be paid to any Guarantor in violation of
the preceding sentence and the Senior Notes shall not have been paid in full,
such amount shall have been deemed to have been paid to such Guarantor for the
benefit of, and held in trust for the benefit of, the Holders of the Senior
Notes, and shall forthwith be paid to the Trustee for the benefit of such
Holders to be credited and applied upon the Senior Notes, whether matured or
unmatured, in accordance with the terms of this Indenture. Each Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by this Indenture and that the waiver set
forth in this Section 13.6 is knowingly made in contemplation of such benefits.

 

Section 13.7 Notice to Trustee.

 

The Issuer or any Guarantor shall give prompt written notice to the Trustee of
any fact known to the Issuer or any such Guarantor which would prohibit the
making of any payment to or by the Trustee at the Corporate Trust Office of the
Trustee in respect of the Note Guarantees. Notwithstanding the provisions of
this Article Thirteen or any other provision of this Indenture, the Trustee
shall not be charged with knowledge of the existence of any facts which would
prohibit the making of any payment to or by the Trustee in respect of the Note
Guarantees, unless and until the Trustee shall have received written notice
thereof from the Issuer no later than one Business Day prior to such payment;
and, prior to the receipt of any such written notice, the Trustee, subject to
the provisions of this Section 13.7, and subject to the provisions of Sections
6.1 and 6.2 hereof, shall be entitled in all respects to assume that no such
facts exist; provided, however, that if the Trustee shall not have received the
notice referred to in this Section 13.7 at least one Business Day prior to the
date upon which by the terms hereof any such payment may become payable for any
purpose under this Indenture (including, without limitation, the payment of the
principal of, premium, if any, or interest on any Senior Note), then, anything
herein contained to the contrary notwithstanding, the Trustee shall have full
power and authority to

 

10



--------------------------------------------------------------------------------

receive such money and to apply the same to the purpose for which such money was
received and shall not be affected by any notice to the contrary which may be
received by it less than one Business Day prior to such date.

 

Article VI

 

SENIOR NOTES

 

Pursuant to Section 8.5 of the Original Indenture, the Trustee is authorized and
instructed, at the expense of the Issuer, to make the following notation on the
Senior Notes on the Operative Date:

 

“The Senior Notes will be entitled to the benefits of certain Note Guarantees
made for the benefit of the Holders thereof. Reference is hereby made to the
Indenture for a statement of the respective rights, limitations of rights,
duties and obligations thereunder of the Guarantors, the Trustee and the Holders
of the Senior Notes.”

 

Article VII

 

NOTICES

 

For purposes of the Senior Notes, the first paragraph of Section 11.4 of the
Original Indenture shall be amended and restated in its entirety as follows:

 

“Any notice or demand which by any provision of this Indenture is required or
permitted to be given or served by the Trustee or by the Holders of Senior Notes
to or on any party to this Indenture (other than the Trustee) may be given or
served by being deposited postage prepaid, first class mail (except as otherwise
specifically provided herein) addressed (until another address of such party is
filed with the Trustee) (i) in the case of the Issuer, to Phosphate Acquisition
Partners L.P., c/o The Mosaic Company, 12800 Whitewater Drive, Suite 200,
Minnetonka, Minnesota, Attention: Corporate Secretary, (ii) in the case of
Mosaic, The Mosaic Company, 12800 Whitewater Drive, Suite 200, Minnetonka,
Minnesota, Attention: Corporate Secretary, (iii) in the case of Mosaic
Fertilizer, c/o The Mosaic Company, 12800 Whitewater Drive, Suite 200,
Minnetonka, Minnesota, Attention: Corporate Secretary, and (iv) in the case of
Mosaic Crop Nutrition, c/o The Mosaic Company, 12800 Whitewater Drive, Suite
200, Minnetonka, Minnesota, Attention: Corporate Secretary. Any notice,
direction, request or demand by any party to this Indenture (other than the
Trustee) or any Holder of Senior Notes to or upon the Trustee shall be deemed to
be sufficiently given or served by being deposited postage prepaid, first-class
mail (except as otherwise specifically provided herein) addressed (until another
address of the Trustee is filed by the Trustee with the Issuer) to JPMorgan
Chase Bank, N.A., 4 New York Plaza, 15th Floor, New York, New York 10004,
Attention: Institutional Trust Services.”

 

11



--------------------------------------------------------------------------------

Article VIII

 

MISCELLANEOUS

 

Section 8.1. Effect of Supplemental Indenture; Effectiveness and Operation.

 

(a) This Supplemental Indenture shall be effective upon execution hereof by the
Issuer, Mosaic, Mosaic Fertilizer, Mosaic Crop Nutrition and the Trustee, but
the Amendments to the Original Indenture as set forth in this Supplemental
Indenture and the Note Guarantees of Mosaic, Mosaic Fertilizer and Mosaic Crop
Nutrition shall not become operative until the Officer’s Certificate set forth
in Exhibit A hereto has been executed and delivered to the Trustee.

 

(b) This Supplemental Indenture is a supplemental indenture within the meaning
of Section 8.2 of the Original Indenture, and the Original Indenture shall be
read together with this Supplemental Indenture and shall have the same effect
over the Senior Notes, in the same manner as if the provisions of the Original
Indenture and this Supplemental Indenture were contained in the same instrument.

 

(c) In all other respects, the Original Indenture is confirmed by the parties
hereto as supplemented by the terms of this Supplemental Indenture.

 

(d) Subject to 8.2 of this Supplemental Indenture, in the event that there is a
conflict or inconsistency between the Original Indenture and this Supplemental
Indenture, the provisions of this Supplemental Indenture shall control.

 

Section 8.2. Trust Indenture Act Controls.

 

If any provision of this Supplemental Indenture limits, qualifies or conflicts
with another provision which is required to be included in this Supplemental
Indenture by the Trust Indenture Act of 1939, the required provision shall
control. If any provision of this Supplemental Indenture modifies any Trust
Indenture Act of 1939 provision that may be so modified, such Trust Indenture
Act of 1939 provision shall be deemed to apply to this Supplemental Indenture as
so modified. If any provision of this Supplemental Indenture excludes any Trust
Indenture Act of 1939 provision that may be so excluded, such Trust Indenture
Act of 1939 provision shall be excluded from this Supplemental Indenture.

 

Section 8.3. Application of Amendments.

 

The amendments to the Original Indenture set forth in this Supplemental
Indenture shall apply only to the Senior Notes except to the extent specifically
made applicable to any other series of Securities by the Board Resolutions,
Officer’s Certificate or supplemental indenture establishing such series of
Securities as provided for in Section 2.3 of the Base Indenture.

 

12



--------------------------------------------------------------------------------

Section 8.4. Agreement to Guarantee.

 

Each of Mosaic, Mosaic Fertilizer and Mosaic Crop Nutrition hereby agree as of
the Operative Date to become subject to the terms of the Indenture as a
Guarantor and shall be bound as of the Operative Date by the terms of the
Indenture as they relate to their respective Note Guarantee. To further evidence
such Note Guarantees, each of Mosaic, Mosaic Fertilizer and Mosaic Crop
Nutrition shall execute and deliver to the Trustee in accordance with Section
13.2 of the Original Indenture (as supplemented by this Supplemental Indenture)
a notation of such Note Guarantee, substantially in the form included as Exhibit
B to this Supplemental Indenture.

 

Section 8.5. No Recourse Against Others.

 

No past, present or future director, officer, employee, incorporator,
stockholder or agent of any Guarantor, as such, shall have any liability for any
obligations of the Company or any Guarantor, or their respective successors,
under the Senior Notes, any Note Guarantees, the Indenture or this Supplemental
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Upon execution of this Supplemental Indenture,
each Holder of the Senior Notes waives and releases all such liability. The
waiver and release are part of the consideration for the issuance of the Note
Guarantees.

 

Section 8.6. GOVERNING LAW.

 

THIS SUPPLEMENTAL INDENTURE SHALL BE DEEMED TO BE A CONTRACT UNDER THE LAWS OF
THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF SUCH STATE, EXCEPT AS MAY OTHERWISE BE REQUIRED BY MANDATORY
PROVISIONS OF LAW.

 

Section 8.7. Counterparts.

 

The parties may sign any number of copies of this Supplemental Indenture. Each
signed copy shall be an original, but all of them together represent the same
agreement.

 

Section 8.8. Successors.

 

All agreements of the Issuer and the Guarantors in this Supplemental Indenture
shall bind their respective successors. All agreements of the Trustee in this
Supplemental Indenture shall bind its successors.

 

Section 8.9. Severability.

 

In case any provision in this Supplemental Indenture shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

13



--------------------------------------------------------------------------------

Section 8.10. Effect of Headings.

 

The headings of the Articles and Sections of this Supplemental Indenture have
been inserted for convenience of reference only, are not to be considered a part
hereof, and shall in no way modify or restrict any of the terms or provisions
hereof.

 

Section 8.11. Trustee.

 

The Trustee shall not be responsible in any manner whatsoever for or in respect
of the validity or sufficiency of this Supplemental Indenture or for or in
respect of the recitals contained herein, all of which recitals are made solely
by the Issuer and the Guarantors.

 

*****

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Supplemental
Indenture to be duly executed as of the date first above written.

 

PHOSPHATE ACQUISITION PARTNERS L.P. By:   PRP-GP LLC, as Administrative Managing
General Partner By:  

/s/ Fredric W. Corrigan

--------------------------------------------------------------------------------

    Name: Fredric W. Corrigan     Title:   President and Chief Executive Officer
THE MOSAIC COMPANY, as Guarantor By:  

/s/ Richard L. Mack

--------------------------------------------------------------------------------

    Name: Richard L. Mack     Title:   Senior Vice President, General Counsel
and Secretary MOSAIC FERTILIZER, LLC, as Guarantor By:  

/s/ Richard L. Mack

--------------------------------------------------------------------------------

    Name: Richard L. Mack     Title:   Vice President MOSAIC CROP NUTRITION,
LLC, as Guarantor By:  

/s/ Richard L. Mack

--------------------------------------------------------------------------------

    Name: Richard L. Mack     Title:   Vice President JPMORGAN CHASE BANK, N.A.,
as Trustee By:  

/s/ James D. Heaney

--------------------------------------------------------------------------------

    Name: James D. Heaney     Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

 

OFFICER’S CERTIFICATE

 

Reference is made to that certain Fourth Supplemental Indenture (the
“Supplemental Indenture”) dated as of                     ,              among
Phosphate Acquisition Partners L.P., a Delaware limited partnership (as
successor to Phosphate Resource Partners Limited Partnership (formerly known as
Freeport-McMoRan Resource Partners, Limited Partnership)) (the “Issuer”), The
Mosaic Company, Mosaic Fertilizer, LLC, Mosaic Crop Nutrition, LLC and JPMorgan
Chase Bank, N.A. (formerly known as Chemical Bank), as Trustee, to the Indenture
(such Indenture, as supplemented or amended from time to time, the “Indenture”)
dated as of February 1, 1996 between the Issuer and JPMorgan Chase Bank, N.A.
(formerly known as Chemical Bank), as Trustee. Capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Indenture.

 

The undersigned, [            ], the [            ] of the Administrative
Managing General Partner, hereby certifies that the Operative Date has occurred
as of the date hereof.

 

IN WITNESS WHEREOF, I have hereunto signed my name on this              day of
                    ,             .

 

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

GUARANTEES

 

Each of the undersigned (each a “Guarantor” and collectively, if more than one,
the “Guarantors”) hereby jointly and severally unconditionally guarantees, to
the extent set forth in the Senior Indenture dated as of February 1, 1996, by
and between Phosphate Acquisition Partners L.P., a Delaware limited partnership
(as successor to Phosphate Resource Partners Limited Partnership (formerly known
as Freeport-McMoRan Resource Partners, Limited Partnership)), as Issuer, and
JPMorgan Chase Bank, N.A. (formerly known as Chemical Bank), as Trustee (as
amended, restated or supplemented from time to time, the “Indenture”), and
subject to the provisions of the Indenture, (a) the due and punctual payment of
the principal of and interest on the Senior Notes, when and as the same shall
become due and payable, whether at maturity, by acceleration or otherwise, the
due and punctual payment of interest on overdue principal of, and, to the extent
permitted by law, interest, and the due and punctual performance of all other
obligations of the Issuer to the Holders of Senior Notes or the Trustee, all in
accordance with the terms set forth in Article Thirteen of the Indenture, and
(b) in case of any extension of time of payment or renewal of any Senior Notes
or any of such other obligations, that the same will be promptly paid in full
when due or performed in accordance with the terms of the extension or renewal,
whether at stated maturity, by acceleration or otherwise.

 

The obligations of each Guarantor to the Holders of Senior Notes and to the
Trustee pursuant to this Guarantee and the Indenture are expressly set forth in
Article Thirteen of the Indenture, and reference is hereby made to the Indenture
for the precise terms and limitations of this Guarantee.

 

[Signatures on Following Pages]

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has caused this Guarantee to be
signed by a duly authorized officer.

 

[Guarantor] By:  

 

--------------------------------------------------------------------------------

    Name:     Title:

 

B-2